CJLDOO\]O`)OT-I>~OO|\)-*

I\)I\)I\)I\)|\)I\)|\)|\)|\)_x_\_x_\_x_\_\_\_..\_\
m\]O`)UT-I>~OO|\)-\O(.D@\]O`)OTLOO|\)-\

 

 

Case 14-50333-gs Doc 462 Entered 02/22/19 14:40:59 Page 1 of 3

Amh@ny o. Thomas 29l9l-`EB 21 ppg

7725 Peavme Peai< court l= 06
Reno, NV 89523 U.S, B, f'~~» ~¢,,.\, ,\ ,
Te|: (408) 640-2795 H;‘.-.R ‘{ag':€&g::l~`§,;?g'$~§ (f~'U §Fi'
E-mail: atemerald2@gmail.com ` " " “ ” JLE!‘~'?‘
Debtor |n Propria Persona
UN|TED STATES BANKRUPTCY COURT
D|STR|CT OF NEVADA - RENO
lN RE: )Case No. BK-N-14-50333-BTB
)Case No. BK-N-14-50331-BTB
ANTHONY THOl\/lAS and )(Jointly Administered)
) CHAPTER 7
V\/ENDl THOl\/lAS )
)DECLARAT|ON OF DOROTHY THOl\/lAS
AT El\/lERALD, LLC )RE: L|l\/llTED OPPOS|T|ON TO ABANDON
) Date: l\/larch 6th 2019
Debtors. )Time: 10:00 a.m.
)Judge: Hon. Bruce T. Beesley
) Courtroom: 2
l

 

|, Dorothy Thomas declare:

1. l am submitting this Dec|aration in support of Debtor Anthony Thomas’s
Limited Opposition to the Trustee’s l\/lotion to Abandon the Portola property.

2. l, along With my husband Eli Thomas am the owner of the 397 2nd Ave.
Portola Property that | now understand the Trustee vvishes to abandon, vvithout
specifying to Whom she intends to abandon the property.

3. l have read the Dec|aration of my son Anthony Thomas in Support of his
Limited Opposition to the Trustee’s l\/lotion to Abandon the property as Well as the 2
letters that my son sent to l\/lr. Hartman, and | support both those letters and vvhat they
intend to do, that is first correct a misstatement of the facts that the Porto|a property
vvas transferred in exchange for $200,000 and agree vvith the statement of facts as
presented by my son in his letter to the Trustee's attorney requesting that he correct
the misstatement of facts as represented in his letter.

4. | have also read the second letter attached to my son's Dec|aration as

Exhibit 2 requesting 5 points to al|ovv my son to assist in ensuring that the cloud on title

t
DECLARATEmFUmJTHTTHUMImFmW'URTUEFFWFERTY

 

OCOCO\|CDOTJ>OQI\.)-\

[\_)[\_)[\)[\)[\_)[\_)[\_)[\_)[\_)_x_\_x.._\_x_x.._\_\.._\.._\
CD\IO)OTJ>OQN-¥OCOCD\IO)OTJ>OON-¥

 

Case 14-50333-gs Doc 462 Entered 02/22/19 14:40:59 Page 2 of 3

created by the illegal actions of the Trustee and her attorney in illegally attempting to
take possession, breaking and entering, vanda|izing and changing the locks on the
Portola property illegally as well as illegally obtaining title insurance and listing the
property for sale. There is also the issue of possible burglary and theft of items from
the home due to the failure of the Trustee and her Attorney to respond to my request
for an inventory of items at the time of the illegal property takeover.

5. The fact that Attonrey Hartman refuses to agree to the modest 5 points
raised in my son’s 2-5-2019 letter attached to his declaration as Exhibit 2 shows the
bad faith conduct and intention of both the Trustee and her attorney in this regard, and
will create a further burden to myself and my husband who are now saddled with the
responsibility to clearing title and the mess that the Trustee and her attorney have left
without taking any responsiblity for their actions or assisting us in clearing title as
requested in the letter sent by my son to l\/lr. Hartman on 2-5-2019.

6 l am specifically requesting that this Court issue an order
conveying/abandoning the property to me and my husband Eli & Dorothy Thomas,
issue an order allowing my son and his wife to faciliate the formal recording and
acknowledgment of the 2008 conveyance by Deed without any need for further Court
order or approval of the Bankruptcy Court as well as ordering the Trustee and her
attorney to lift or cancel the Lis Pendens recorded against the Porto|a property

l declare under penalty of perjury under the laws of the State of California, the
laws of Nevada and the laws of the United States that the foregoing is true and correct

Executed at: Saratoga, CA on FebruaryQQ*ZOtQ.

M%%rothy

of 397 2nd Ave. ortola, CA Property

 

_ 2 _
DECLARAWWUWUWMMWMJPHUPERTY

 

_\

OCOOO\|O)UT-AOJI\)

|\)|\)I\)l\)l\)l\)|\)|\)|\)_x_x_\_x_\_x_\_\_x_x
OO\IO)UT-AOJI\)-*OCOOO\IO)UTAOJI\)-¥

 

Case 14-50333-gs Doc 462 Entered 02/22/19 14:40:59 Page 3 of 3

CERT|F|CATE OF SERV|CE

l certify that l am an adult, over the age of 18 years, not a party to the action herein who resides in

Washoe County, Nevada l caused to be served the foregoing document via e-mail to the
following persons as listed below from my e-mail address of mickjoseph@sbcglobal.net as
follows:

LlMlTED OPPOSIT|ON TO TURNO\/ER MOT|ON
DECLARAT|ON OF ANTHONY G. THOMAS
DECLARATION OF CHR|S PERNA
DECLARAT|ON OF DOROTHY THOMAS

JEFFREY A. COGAN

jeffrey@jeffreycogan.com, beautausinga@gmail.com, beau@jeffreycogan.com
JERl COPPA-KNUDSON VlA E-l\/lAlL AND US l\/lAlL: 3495 Lakeside Dr. Reno, NV 89509
renobktrustee@gmail.coml jcoppaknudson@ecf.episystems.com

KEVlN A. DARBY

kad@darbylawpractice.com, tricia@darbylawpractice.com, jill@darbylawpractice.com,
hersh@darbylawpractice.com, sam@darbylawpractice.com

JEFFREY L. l-lARTl\/lAN \/lA E-l\/lAlL AND US l\/lAlL: 510 W. P|umb Lane Suite B -Reno, NV
89509

notices@bankruptcyreno.com, sji@bankruptcyreno.com

T|MOTHY A. LUCAS

ecflukast@hollandhart.com

LAU RY l\/llLES MACAULEY

laury@macauleylawgroup.com

W|LLlAl\/l MCGRANE

ECF-8116edf28c97@ecf.pacerpro.com, mitch.chyette@mcgranellp.com
STEPHAN|E T. SHARP

ssharp@rssblaw.com, cobrien@rssblaw.com

WAYNE A. S|LVER

w_silver@sbcglobal.net, ws@waynesilverlaw.com

ALAN R. Sl\/l|Tl-l

mail@asmith|aw.com

STEVEN C. Sl\/llTl-l

ssmith@smith-lc.com, mbrandt@smith-lc.com

Al\/lY N. T|RRE

amy@amytirrelaw.com, admin@amytirre|aw.com

U.S. TRUSTEE- RN 7,7

USTPRegion17.RE.ECF@usdoj.gov

JOSEPl-l G. WENT

jgwent@hollandhart.coml vllarsen@hollandhart.com

l declare under penalty of perjury that the foregoing is true and correct

Dated: February _ 2019.

/S/ l\/lick Joseph

M|CK JOSEPl-l

. 3 .
DECLARAUWUFWE.UUPUTHTTHMREMUUUN'TMEINDUNFURTUEFFRUPERTY

 

